NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1001
                                      ___________

                                      FNU EVAH,
                                                       Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A097-703-347)
                 Immigration Judge: Honorable Charles M. Honeyman
                    ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 16, 2012

                Before: SMITH, HARDIMAN and ROTH, Circuit Judges

                              (Opinion filed: June 21, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Fnu Evah petitions for review of a Board of Immigration Appeals (BIA) decision

denying her application for asylum and withholding of removal and ordering her removed

to Indonesia. For the following reasons, we will deny the petition for review.
                                            I.

       Evah, a native and citizen of Indonesia, is a Christian of Chinese descent. As

developed in her affidavits and testimony, three separate incidents informed her eventual

flight from her home country. In May 1998, during an anti-Chinese riot in Jakarta, a mob

invaded and looted her store. One year later, during another disturbance, Evah and her

boyfriend were beaten by assailants (described as “Indonesian Muslims”), and their store

and house were burned down. In the aftermath, Evah and her children sought refuge in a

Buddhist temple; Evah later managed to find work in Taiwan. At the end of her time in

Taiwan, Evah returned to Indonesia. The final incident, in July 2006, involved an

episode of anti-Christian sentiment, accompanied by threats of future violence, directed

at a Christian prayer group.

       Evah traveled to the United States, where she was admitted as a nonimmigrant

visitor for pleasure. She eventually came to the attention of authorities by working for

wages or other compensation without permission, in violation of 8 U.S.C.

§ 1227(a)(1)(C)(i). The Government commenced removal proceedings. The first

hearings in her case were held in 2007, at which time she conceded removability. Evah

eventually applied for asylum and withholding of removal based upon her mistreatment

in Indonesia. 1


1
 Evah also applied for protection under the Convention Against Torture, but would later
abandon those claims. See, e.g., Administrative Record (A.R.) 137.
                                             2
       At the main merits hearing on July 13, 2010, Evah testified that she was afraid of

being “killed and raped” by “native Indonesians” if she were to return to her home

country. Administrative Record (A.R.) 147. During cross examination, counsel for the

Government emphasized the lack of record documentation in support of Evah’s story,

such as “any documentation to support [the] claim that [the] house and [the] store were

burned to the ground.” A.R. 147.

       In an oral decision rendered after the close of testimony, the Immigration Judge

(IJ) declined to grant asylum and withholding of removal. While finding Evah to be

generally credible, A.R. 41, the IJ expressed concern that “there [wa]s virtually no

corroboration of any kind in this record of anything.” A.R. 41. He pointed out a

“number of areas where the Court believes it would have been reasonable to present some

degree of corroboration” in order to “paint at least a mosaic of what happened to the

respondent in Indonesia, separate and apart from whether or not that rises to the level of

past persecution.” A.R. 41. The IJ cited, as possible examples of corroborating evidence,

letters from family members, some documentation regarding ownership of the house or

store, letters from attendees at the interrupted 2006 prayer service, and so on. A.R. 42–

43. In sum, the IJ found that Evah had “not suffered with sufficient severity to establish

past persecution.” A.R. 43. Also, after “careful consideration of and analysis of all the

exhibits in the record, both individually and cumulatively,” he separately concluded that

Evah had not shown a likelihood of future persecution in Indonesia were she to return.

A.R. 47.
                                             3
       Evah appealed the decision to the BIA, arguing that the IJ erred in his past-

persecution finding and by “ignor[ing] the weight of the evidence on the record which

confirmed a pattern or practice of persecution against Chinese Christians.” A.R. 19

(adjusted to sentence case). The BIA dismissed the appeal, primarily on the basis of

corroboration; as Evah had “failed to sufficiently support her claim with corroboration as

requested by the Immigration Judge, [the BIA] agree[d] with the Immigration Judge that

[she] failed to meet her burden of proof.” A.R. 4. It also upheld the IJ’s pattern-or-

practice finding. A.R. 4. This counseled petition for review followed.

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1), reviewing primarily the

decision of the BIA, but looking to the decision of the IJ to the extent that the BIA

adopted or deferred to it. See Garcia v. Att’y Gen., 665 F.3d 496, 502 (3d Cir. 2011).

Our review is conducted under the substantial-evidence standard, which requires us to

uphold administrative findings of fact unless any reasonable adjudicator would be

compelled to conclude to the contrary. Lin v. Att’y Gen., 543 F.3d 114, 119 (3d Cir.

2008); see also 8 U.S.C. § 1252(b)(4)(B). Because Evah’s asylum application was filed

after May 11, 2005, the provisions of the REAL ID Act of 2005 apply in this case. See

Dong v. Att’y Gen, 638 F.3d 223, 229 n.3 (3d Cir. 2011).

       In an application for asylum or its derivative relief, the burden of proof is on the

alien to show that she is a refugee, defined as, inter alia, a person who is unwilling or

unable to return to her home country “because of persecution or a well-founded fear of
                                              4
persecution” based on an enumerated ground. 8 U.S.C. §§ 1101(a)(42)(A),

1158(b)(1)(B). There are two independent pathways by which she may proceed. First,

upon a successful showing of past persecution, she would be entitled to a rebuttable

presumption of a well-founded fear of future persecution. Gomez-Zuluaga v. Att’y Gen.,

527 F.3d 330, 341 (3d Cir. 2008). Alternatively, “it is not necessary for a petitioner to

show past persecution if she can nonetheless show a well-founded fear of future

persecution without the benefit of such a presumption.” Id. at 345. In order to establish

eligibility for withholding of removal, an alien must demonstrate that it is more likely

than not that her life or freedom would be threatened in Indonesia on account of a

protected ground. 8 U.S.C. § 1231(b)(3)(A).

                                            III.

       a) Past Persecution

       Evah argues that the BIA and IJ erred by requiring corroboration of her story. She

maintains, in addition, that the IJ and BIA failed to comply with the procedural

requirements for requesting and presenting corroborating evidence.

       “[C]orroboration and credibility, although intuitively related, are distinct concepts

that should be analyzed independently.” Toure v. Att’y Gen., 443 F.3d 310, 323 (3d Cir.

2006). Hence, the IJ’s conclusion that Evah testified credibly is not the end of the

inquiry. While “[t]he testimony of the applicant may be sufficient to sustain the

applicant’s burden without corroboration,” the trier of fact may determine “that the

applicant should provide evidence that corroborates otherwise credible testimony.” 8
                                              5
U.S.C. § 1158(b)(1)(b)(ii). If the agency decides that corroboration is appropriate, “such

evidence must be provided unless the applicant does not have the evidence and cannot

reasonably obtain the evidence.” Id.; see also Dong, 638 F.3d at 229 n.3. The

corroboration process contemplates a three-part inquiry: “(1) an identification of the

facts for which it is reasonable to expect corroboration; (2) an inquiry as to whether the

applicant has provided information corroborating the relevant facts; and, if he or she has

not, (3) an analysis of whether the applicant has adequately explained his or her failure to

do so.” Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001) (internal quotation marks

omitted). “It is reasonable to expect corroboration where the facts are central to the

applicant’s claim and easily subject to verification.” Chukwu v. Att’y Gen., 484 F.3d
185, 192 (3d Cir. 2007)

       In his opinion, the IJ lamented the general lack of corroboration in the record. We

agree with Evah that some of his observations, such as Evah’s failure to corroborate her

church attendance in Indonesia, A.R. 37, arguably pertained to aspects of her claim that

were not “central” to her story. Nevertheless, we conclude that the agency properly held

that Evah failed to meet her burden of proof due to the paucity of corroborating

information in the record. Both the IJ and BIA followed the three-part Abdulai test,

identifying areas where it would be reasonable to expect corroboration and examples of

such corroboration—for example, any evidence or third-person account of the 1999

destruction of her home, an incident that was undoubtedly central to her application for


                                             6
relief. See A.R. 3, 38, 42. 2 They noted that Evah had not presented such evidence and

had offered no real explanation for her failure to do so. Moreover, several years passed

between her initial apprehension by authorities and her eventual merits hearing, and

while we recognize that not all of the material identified by the agency may have been

obtainable, the bare minimum of what was requested by the IJ, such as letters from

family members, was well within reach. See, e.g., A.R. 146 (showing that the petitioner

was in contact with her children as of 2010). This is not a case in which the agency

demanded corroboration above and beyond what the petitioner had already provided, but

rather a case where no corroboration of any essential elements was put forward. Hence,

we cannot find error in the agency’s decision. See also 8 U.S.C. § 1252(b)(4)

(establishing stringent standard for reversal based on availability of corroborating

evidence).

       Evah also argues that the IJ failed to provide her with an opportunity to present the

corroborating documents that he had requested. See Pet’r’s Br. 25; see also Chukwu, 484

F.3d at 192. This claim was not raised below, and we therefore lack jurisdiction to

consider it. See 8 U.S.C. § 1252(d)(1); Castro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir.




2
  Through counsel, Evah argues that her children “could not corroborate that [her] home
was burned to the ground where she testified they were not present when the home was
burned.” Pet’r’s Br. 24. However, the page she cites appears to suggest to the contrary.
See A.R. 320 (“In May of 1999, my family and I were in the house . . . .”). Nothing in
Evah’s testimony supports her current argument that the children were not present when
the house was burned.
                                             7
2012). 3

       b) Future Persecution

       Evah maintains that her submissions to the agency, as well as her testimony,

“established a pattern and practice of persecution of Christians in Indonesia,” and accuses

the IJ of failing “to meaningfully consider the evidence submitted in this particular

record, including the expert affidavits relating to the persecution of ethnic Chinese

Christians throughout Indonesia.” Pet’r’s Br. 33. However, we agree with the BIA that

the IJ’s decision reflects a careful review of the evidence. See A.R. 4; see also A.R. 29

(revealing that the IJ considered “the contents of Dr. Winter’s affidavit . . . along with the

affidavit from Jana Mason”). The IJ acknowledged ongoing problems that “Christians

continue to face in various areas of Indonesia,” but held that the turmoil did not rise to a

level constituting a pattern or practice of persecution—that is, a level reflecting

“systemic, pervasive, or organized” persecution. Wong v. Att’y Gen., 539 F.3d 225, 233

(3d Cir. 2008) (citations omitted). 4 While a reasonable observer could plausibly draw a


3
  The BIA’s decision to address generally the matter of corroboration, which was
sufficient to grant us jurisdiction over that broader question, see Valdiviezo-Galdamez v.
Att’y Gen., 663 F.3d 582, 593 (3d Cir. 2011), did not serve to exhaust the specific matter
of whether all procedural requirements were complied with. This is of particular import
in situations where the agency could have easily corrected its error by remanding for
further fact-finding or reopening proceedings. As the record demonstrates no attempt by
Evah to “place the [BIA] on notice of a straightforward issue being raised on appeal,” Lin
v. Att’y Gen., 543 F.3d 114, 121 (3d Cir. 2008) (quotations, citations omitted), and as the
BIA did not consider the matter on its own, we may not reach the issue.
4
  We note that Evah has explicitly stated that she is not pursuing relief based on her
potential for being singled out for harm if returned to Indonesia. See Pet’r’s Br. 20; see
also Tampubolon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010).
                                              8
different conclusion from the record evidence, “[w]here the record supports plausible but

conflicting inferences in an immigration case, the . . . choice between those inferences is,

a fortiori, supported by substantial evidence.” De Hincapie v. Gonzales, 494 F.3d 213,

219 (1st Cir. 2007). In sum, substantial evidence supports the agency’s finding on future

persecution.

       c) Withholding of Removal

       Because Evah failed to qualify for asylum, she is necessarily ineligible for

withholding of removal. Ghebrehiwot v. Att’y Gen., 467 F.3d 344, 351 (3d Cir. 2006).

                                            IV.

       In sum, and for the foregoing reasons, we will deny Evah’s petition for review.




                                             9